DECISION
The application of the above-named defendant for a review of the sentence of 30 years, imposed on August 5, 1964, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be reduced to 20 years.
The reason for the above decision is that with only a minor past arrest record and no prior felony convictions, the prisoner was given a sentence of 30 years for robbery, the same sentence as was meted out to his older brother, Eldred Lee Clark, who did have a prior felony conviction and was reportedly the leader in the crime involved. Further it is to be noted that the sentence generally imposed under the circumstances is between 10 and 11 years.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.
The action taken herein is not to be construed as being any indication whatever that the Sentence Review Division feels the same should influence, in any way, any other official, Board or person.